Title: From George Washington to Samuel Vaughan, 25 August 1791
From: Washington, George
To: Vaughan, Samuel



Dear Sir,
Philadelphia, August 25. 1791.

At the same time that I acknowledge the receipt of your letter of the 10th of may, I must beg your acceptance of my best thanks for the publications which accompanied it.
I am glad to learn that the good opinion first entertained of Mr Rumsey and his inventions still continues, and I sincerely hope as well for his own emolument and the benefit of mankind, as for the credit of our country that he may surmount the obstacles

thrown in his way, and receive such consideration as his merits demand.
It is with peculiar satisfaction I can inform you that our public affairs are still in a prosperous train, unclouded by any gloomy prospects of interruption—The convulsed state of Europe at the present moment cannot fail of attaching every American more strongly to his own country—and government; while every heart must be impressed with lively gratitude towards the supreme Ruler of events upon a recollection of the circumstances which have brought us to our present political situation. Wishing that health and uninterrupted tranquillity may attend you to the close of your days. I am dear Sir, with great esteem, your most obedient Servant

G. Washington

